DETAILED ACTION
This office action is in response to applicant’s filing dated July 18, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-8, 11, 13, 19-23, 37-39, and 42-55 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed July 18, 2022.  Acknowledgement is made of Applicant's amendment of claims 1 and 6.  Claims 9, 10, 12, 14-18, and 24-36 were previously canceled.
The restriction requirement as set forth in the Office action mailed on November 2, 2020 was withdrawn in the Office Action mailed August 30, 2021.

Priority
The present application is a continuation of US Application No. 16/351,848 filed March 13, 2019, which is a continuation of PCT/EP2019/050180 filed on January 4, 2019, which claims benefit of foreign priority to EP 18150422.6 and EP 18175852.5 filed on January 5, 2018 and June 4, 2018, respectively. The effective filing date of the instant application is January 5, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STNext Registry (CAS# 1316764-23-4, Entered STN date: August 12, 2011, obtained from STNext October 3, 2022).
	STNext Registry teaches the compound:

    PNG
    media_image1.png
    208
    217
    media_image1.png
    Greyscale

Regarding claim 1, this compound is a compound of formula (I) wherein A is:

    PNG
    media_image2.png
    106
    175
    media_image2.png
    Greyscale
, wherein one G is a pyridine ring, the other G is a benzene ring, and is substituted with 2 Rj, wherein Rj is halogen, F; B is NRa, wherein Ra is H; Q is N; Y, Y1, Y2, and Y3 are each CZ, wherein Z is H; and Rb, Rc, Rd, Re, Rf, and Rg are H.

Regarding claim 2, this compound is a compound of formula (Ia) wherein A is:

    PNG
    media_image2.png
    106
    175
    media_image2.png
    Greyscale

wherein one G is a pyridine ring, the other G is a benzene ring, and is substituted with 2 Rj, wherein each Rj is halogen, F; B is NRa, wherein Ra is H; Y is CZ, wherein Z is H; each Z is H; and Rb, Rc, Rd, Re, Rf, and Rg are H.

Regarding claim 3, this compound is a compound of formula (Ib) wherein A is:

    PNG
    media_image2.png
    106
    175
    media_image2.png
    Greyscale

wherein one G is a pyridine ring, the other G is a benzene ring, and is substituted with 2 Rj, wherein Rj are each halogen, F; B is NRa, wherein Ra is H; each Z is H; and Rb, Rc, Rd, Re, Rf, and Rg are H.
	Thus, the teachings of STNext Registry anticipates the compounds of claims 1-3.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, 13, 19-23, 37-39, and 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 21 of copending Application No. 17/434,918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The compound of formula (I) of the copending claims would anticipate the compound of formula (I) of the instant claims.  Moreover, it would have been obvious to one of ordinary skill in the art to select from the variables of a compound of formula (I) to arrive at a compound of instant claim 6, 42, 49, and 55.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues:
The present application has an earliest priority date of January 5, 2018, arising (filing date of EP18150422.6), whereas '918 has an earliest priority date of March 1, 2019. Therefore, the effective filing date of the present application is earlier than the effective filing date of '918. As stated in MPEP 804(I)(1)(b), "If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date ... compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent." Such action is respectfully requested.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner acknowledges that the present application has an earlier effective filing date than copending Application No. 17/434,918.  As noted in the response, MPEP 804(I)(1)(b), "If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date ... compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent."  As this is not the only rejection remaining, the rejection is maintained for the reasons of record. 
	
	
Conclusion
Claims 1-8, 11, 13, 19-23, 37-39, and 42-55 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628 

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628